Citation Nr: 1810532	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-26 378		DATE
		

THE ISSUE

Entitlement to an effective date earlier than December 2, 2010, for the award of service connection for sleep apnea.


ORDER

Entitlement to an effective date earlier than December 2, 2010, for the award of service connection for sleep apnea is denied.


FINDINGS OF FACT

1.  In January 2005, the Veteran was diagnosed as having sleep apnea.

2.  In a final January 2006 rating decision, service connection for sleep apnea was denied; the Veteran did not appeal.

3.  On December 2, 2010, the Veteran filed a claim to reopen his claim for service connection for sleep apnea.

4.  The Veteran's December 2, 2010, claim to reopen was filed after the date that entitlement arose.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 2, 2010, for the award of service connection for sleep apnea have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

The Veteran served on active duty from July 1998 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

In May 2017, the Veteran testified at a videoconference Board hearing before the undersigned, and a transcript is of record.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Law and Analysis

The Veteran seeks an effective date earlier than the currently assigned December 2, 2010, for the award of service connection for sleep apnea.

The effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400(b) (2017).  When new and material evidence other than service department records is received more than one year after a final decision and the claim is reopened, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2017).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

A January 2005 sleep study report shows that the Veteran was diagnosed with severe obstructive sleep apnea with severe oxygen desaturations.  In a January 2006 rating decision, the RO denied service connection for sleep apnea.  There is no documentary evidence that the Veteran appealed that decision.  During his May 2017 hearing testimony, the Veteran stated that he went through an appeal process but never got any information back.  He also stated that he could not recall whether he filed a notice of disagreement.

A December 2, 2010, report of general information shows that the Veteran requested via telephone that a claim for sleep apnea be established.  During his May 2017 hearing testimony, the Veteran endorsed that between 2006 and 2010 he had no communication with the RO about his sleep apnea claim.  In the August 2012 rating decision that is on appeal, service connection for sleep apnea was granted effective December 2, 2010, which was the date of receipt of the Veteran's claim to reopen.

Here, the evidence of record establishes that the Veteran was diagnosed with sleep apnea in January 2005 and that he did not appeal the January 2006 rating decision denying service connection for sleep apnea.  He also not alleged CUE with respect to that decision.  See 38 U.S.C. §§ 7105, 5109A (2012); Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision). Therefore, the January 2006 rating decision became final.  38 U.S.C. § 7105(c) (2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  The date of the Veteran's claim to reopen was December 2, 2010.  Therefore, the date of receipt of the claim to reopen is the appropriate effective date, as it is later than the date entitlement arose.










	(CONTINUED ON NEXT PAGE)

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Accordingly, the Board finds that the December 2, 2010, effective date for the grant of service connection for sleep apnea was proper as a matter of law.  As the law and not the facts are dispositive, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).





______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Disabled American Veterans

Department of Veterans Affairs


